DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims do not contain an abstract idea, and are integrated into a practical application.
The examiner respectfully submits updated rejections to address the newly recited additional elements of claim 1. The examiner notes that there are no arguments directed to the software per se rejections of claims 8 – 15, nor to the characterization of the claims as reciting the abstract idea of managing interactions between people. 
The present claims are not similar to the cited case law of Boding or Fanaru because the elements of the abstract idea are not necessarily rooted in computing technology – the process of selecting a contact and determining activity lists and meeting places based on known information may readily be performed in the human mind as a mental process of observation and evaluation and is further a method of managing interactions between people. The newly recited additional elements are directed to implementing the abstract idea on a generic computing device using known database querying technologies such that the claims are no more than instructions to apply the abstract idea using a computer, with generic output steps. Updated rejections based on the amendments are included below.
Regarding the rejections under 35 USC 102, the examiner notes that the claimed process utilizes available information to determine the hierarchical list. When a target user of Kauwe defines the modes of communication available, that is explicit data that would be used to present effective communication modes to the requesting user. If a target user hides contact information that mode of communication is explicitly not available to the requesting user to be presented in the hierarchical list. GraphQL servers are well known in the art for use in querying databases including social media information as evidenced in the updated art rejections are included below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of determining available activities or alternatively managing interactions between people without significantly more. 
Claims 1 and 8 recite:
A method comprising: 
determining a contact out of plurality of contacts from an address book of a communication device for establishing communication; 
communicating from the communication device through a network to a database and determining selection parameters corresponding to the contact, wherein the selection parameters are indicative of psychological factors associated with the contact, sociological factors associated with the contact, and environmental factors associated with the contact and receiving the selection parameters from the database, wherein the database includes a GraphQL server for communication with each of a plurality of a communication platform collectors and each of a communication platform database; 
generating on the communication device a hierarchical list of communication platforms based on the selection parameters, wherein the communication device populates the hierarchical list of communication platforms with all communication platforms used by the contact and wherein each of the communication platforms in the list of communication platforms allow a user to effectively establish communication with the contact; 
generating on the communication device an activity list and a place list based on the selection parameters, wherein the activity list provides a list of activities which the user and the contact can engage in and wherein the place list provides a list of places where the user and the contact can meet. 
The highlighted portion of the claim is directed to a mental process of determining a contact, determining factors associated with the contact, establishing communication, and presenting a list of activities and a location to meet. The highlighted portion is also recognized as a method for managing interactions between people.
This judicial exception is not integrated into a practical application because the additional elements of “communication device”, “network”, “GraphQL server”, and “database” merely provide instructions to implement the abstract idea using a generic computing device (MPEP 2016.05(f)), while the limitations of “generating” the results of the performance of the abstract idea on “the communication device” are merely insignificant extra-solution activities (MPEP 2106.05(g)). The claims are not necessarily rooted in computing technology, nor do the limitations provide an improvement to computing technology or another technical field. Rather, the claims are directed to improving the personal management process of scheduling an activity and location for meeting with contacts through the use of a generic computing device. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “communication device”, “network”, “GraphQL server”, and “database” merely provide instructions to implement the abstract idea using a generic computing device (MPEP 2016.05(f)), while the limitations of “generating” the results of the performance of the abstract idea on “the communication device” are merely insignificant extra-solution activities (MPEP 2106.05(g)). 
Independent claim 8 recites various “modules” which may be interpreted at best as software components, but may also be interpreted as mental process steps. These elements are not specifically and positively recited to be any type of hardware structure. The recitation of a GraphQL server is further recognized as software per se that interfaces between a database back end and an application front end.
Dependent claims 2 – 7 and 9 – 15 merely extend and provide specifics to the abstract idea, but no further additional elements are claimed.

Claims 8 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system claims do not have a physical or tangible form, and are directed to software per se (MPEP 2106.03). The recitation of a GraphQL server is further recognized as software per se that interfaces between a database back end and an application front end – it is not in and of itself a physical or tangible device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kauwe (US 2015/0058324) in view of Patel (US 2010/0082801) and Kulcu et al. (A survey on semantic Web and big data technologies for social network analysis, 2016).

Regarding claim 1, Kauwe teaches:
A method comprising: 
determining a contact out of plurality of contacts from an address book of a communication device for establishing communication ([0085] – [0088]; friends and associates pools module); 
communicating from the communication device through a network to a database ([0007] – [0019]) and determining selection parameters corresponding to the contact, wherein the selection parameters are indicative of psychological factors associated with the contact, sociological factors associated with the contact, and environmental factors associated with the contact and receiving the selection parameters from the database ([0068] – [0073]); 
generating on the communication device a hierarchical ([0085]) list of communication platforms based on the selection parameters, wherein the communication platforms in the list of communication platforms allow a user to effectively establish communication with the contact ([0097], [0103]); 
generating on the communication device an activity list and a place list based on the selection parameters, wherein the activity list provides a list of activities which the user and the contact can engage in and wherein the place list provides a list of places where the user and the contact can meet ([0074] – [0081]).
Kauwe includes processes for generating new activities and RSVP process flows (FIG. 10 – 14) connected to contact information databases, but fails to expressly disclose wherein the database includes a GraphQL server for communication with each of a plurality of a communication platform collectors and each of a communication platform database; and wherein the communication device populates the hierarchical list of communication platforms with all communication platforms used by the contact.
Patel expressly teaches accessing databases to determine a best mode of communication to a user by analysis of user data, including presenting a hierarchical list of communication modes depending on current user activity (FIG. 3 and associated text).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the hierarchical list of communication modes dependent on current user activity of Patel in the activity planning and RSVP process of Kauwe for the predictable advantage of enabling efficient communication of activity planning operations.
Kauwe and Patel expressly disclose performing operations on database structures, but fail to expressly disclose the use of GraphQL servers.
However, Kulcu teaches the use of GraphQL as a common query language for social network analysis (page 1773).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize whatever query language was necessary or expedient, including common social networking query servers like GraphQL as disclosed by Kulcu, for the predictable advantage of enabling appropriate query performance based on the databases being accessed.
Regarding claim 2, Kauwe teaches:
The method as claimed in claim 1, wherein the selection parameters are determined by a system and is based on at least one of location of user, time of communication, an event associated with the user, psychological factors, sociological factors, environmental factors ([0068] – [0073]).
Regarding claim 3, Kauwe teaches:
The method as claimed in claim 1, wherein for the plurality of the contacts, a plurality of attributes is defined by the user and a system, wherein the attributes comprise at least one of relation of contact with the user, interest of the contact, hobby of the contact, psychological factors, sociological factors, environmental factors of the contact ([0062]).
Regarding claim 4, Kauwe teaches:
The method as claimed in claim 3, wherein the attributes defined by the system are determined by accessing open source databases ([0065] – [0067]).
Regarding claim 5, Kauwe teaches:
The method as claimed in claim 1, wherein the method further comprises allotting a value for each mode of communication with the contact wherein the values are based on at least one of user preferences, relation of user with the contact, system defined preferences, location of user, location of contact, meeting schedule of the user, meeting schedule of the contact (FIG. 19; [0070] – [0073]).
Regarding claim 6, Kauwe teaches:
The method as claimed in claim 5, wherein the list of communication platforms is generated based on the allotted value (FIG. 19; [0070] – [0073]).
Regarding claim 7, Kauwe teaches:
The method as claimed in claim 6, wherein a communication with the contact is established via a communication platform selected from the list of communication platforms (FIG. 19; [0070] – [0073]).

Regarding claims 8 - 15, the device claims are rejected under similar rationale to the corresponding method subject matter above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al. (US 2010/0082801) – recommending a best communication mode
Sharma (US 2011/0035455) – recommending communication modes
Sathish (US 2012/0117015) – rule-based recommendations and contact modes


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624